EXHIBIT 10.2

 

Esterline Technologies Corporation

2004 Equity Incentive Plan

LONG TERM INCENTIVE PLAN

Revised December 2012

1.    Purpose.  Esterline Technologies Corporation (the “Company”) has
established this Long Term Incentive Plan (“LTIP”) to reward its officers and
selected senior managers for their contributions to the long-term performance of
the Company. The LTIP rewards effective use of the Company’s resources to
achieve expected and superior performance.

2.    LTIP Terms.  The Company established this LTIP pursuant to its 2004 Equity
Incentive Plan, as amended (“2004 Plan”). The terms of a Participant’s
appointment, this LTIP document, and the 2004 Plan together constitute the “LTIP
Terms.”

3.    Participation.

 a. The Company’s officers and other senior managers employed by the Company’s
corporate offices are eligible to participate in this LTIP. Appointment to the
LTIP is effective for a single performance period and requires recommendation by
the Company’s Chief Executive Officer (“CEO”), and approval by either the
Company’s Board of Directors (“the Board”) or by its Compensation Committee
(“the Committee”); provided, however, that the CEO’s appointment may be decided
only by the Board, based on Committee recommendation. Esterline’s CEO may also
appoint eligible employees to the LTIP, provided such employees do not report
directly to the CEO. Employees appointed to the LTIP are referred to as
“Participant(s)”.

 b. Usually Participants are appointed to the LTIP in the first fiscal quarter
of a performance period. However, Participants may be appointed at any time.
Participants appointed after the first fiscal quarter will receive a pro-rata
award for the portion of the performance period following their appointment,
calculated as provided in section 7 below.

 c. Each Participant will receive a written appointment in the form attached.
Appointment as a Participant in one or more LTIP performance periods does not
entitle employees to participate in subsequent periods.

4.    Performance Periods.  LTIP performance periods will be three years in
duration, beginning on the first day of a Company fiscal year and ending on the
last day of the third fiscal year thereafter. A new three-year performance
period will start with each new fiscal year, such that there will be three
overlapping LTIP performance periods open at any given time, as illustrated
below. The Committee may establish shorter performance periods as it determines
are reasonable.

 

LOGO [g464575ex10_2pg01a.jpg]

 

LOGO [g464575ex10_2pg02b.jpg]



--------------------------------------------------------------------------------

5.    Performance Measures & Goals.  The LTIP has two business performance
measures: average return on invested capital (“ROIC”); and cumulative compound
earnings per share growth (“EPSG”), together referred to as “LTIP Goals”. At the
beginning of each performance period, the Committee will set target LTIP Goals
on a matrix to establish and show their relative relationship and potential
award levels for Participants (“LTIP Matrix”).

6.    Target and Actual Awards.  The Board, Committee, or CEO will establish a
target award for each Participant, calculated as a percentage of the
Participant’s base pay at the time of appointment, and expressed as a fixed cash
value. Participants’ actual earned awards will equal the value of their target
awards if the Company fully achieves the LTIP Goals. Participants’ actual awards
will vary from their target awards if the Company performs above or below LTIP
Goals. Participants will receive no award for performance less than established
minimum performance on the LTIP Goals. Actual awards for superior performance
are subject to a maximum of 400% of a Participant’s target award.

7.    Calculations.  The Board will use the following formulas to determine
Company performance and actual awards:

 

Average Return

on Invested Capital

(ROIC) =

  

 

Net Income (before extraordinary items) + Tax-Adjusted Interest Expense

Short-term Debt + Long Term Debt – Cash + Shareholders’ Equity

 

averaged over the applicable performance period, and expressed as a percentage.
The Company will use a long-term planning “most likely” tax rate of 25% in such
ROIC calculations.

 

 

Compound Annual

Earnings Per Share

Growth (EPSG) =

  

 

Compound annual growth in fully-diluted earnings per share (net income before
extraordinary items, divided by the monthly average of total common shares and
share equivalents outstanding) (“EPS”), measured from the base year EPS achieved
in the fiscal year immediately prior to the performance period and ending with
the EPS achieved in the final year of the performance period.

 

 

Pro-Rata Awards:

  

For Participants appointed during a performance period, pro-rata award
calculations will be based on the portion of the performance period following
their appointment, measured in full-month increments, rounded up for months in
which a Participant was actively employed under the Plan for 15 days or more,
and rounded down for active employment under the Plan of 14 days or less.

 

8.    Adjustments.  The Committee may exercise its discretion to ensure
Participants receive an equitable award, by adjusting: (a) Plan calculations to
include or exclude unusual items, in whole or in part; (b) an individual
Participant’s actual award; or (c) the factors used to calculate Plan awards.
Such adjustments may be made if unanticipated events occur or unusual business
conditions develop after the beginning of a performance period that materially
alter earnings or returns, such as significant acquisitions or divestitures.
Provided, however, the Committee may not adjust awards for any Participant who
is a covered employee for purposes of Section 162(m) of the Internal Revenue
Code of 1986 in such a manner as would increase the amount of compensation
otherwise payable to that employee.

9.    Payments.  The Company will pay LTIP awards no later than two-and-a-half
months following approval by the Board’s Audit Committee of the Company’s
financial reports for the pertinent fiscal periods. The form of payment will be
in cash or in a combination of cash and Company stock, as determined by Board
policy.

10.  Continuous Employment.  Except as provided in this Plan, to be eligible for
payment, Participants must be actively employed by the Company through the end
of the performance period and through the date on which the Company pays LTIP
awards. Appointments will end automatically for Participants who do not satisfy
these

 

LOGO [g464575ex10_2pg02b.jpg]

Long-Term Incentive Plan

Revised December 2012

Page 2



--------------------------------------------------------------------------------

conditions and no LTIP awards will be earned or due. The Company considers
approved leaves of absence to be active employment, provided they do not exceed
the amount of leave to which a Participant might be entitled under applicable
Company policies, and under disability, family and medical leave laws. For
approved leaves that exceed such limits, payment of LTIP awards, if any, is
subject to Committee discretion.

11.  End of Employment.

 a. Suspension, Resignation, or Discharge.  All Participant rights under this
Plan will be suspended during any period of suspension from employment. A
Participant’s appointment will automatically end when s/he leaves employment
with the Company for any reason other than Retirement, Disability, or death.

 b. Retirement, Disability, or Death.  If a Participant leaves employment with
the Company due to Retirement, Disability, or death, the Company will pay the
Participant’s actual award for the full performance period in the normal course,
provided the Participant completed at least one year of continuous, active
employment during the performance period. If a Participant does not complete
this minimum employment period, his/her appointment will automatically end, and
no LTIP award will be earned or due.

 c. Other.  The Board may immediately cancel a Participant’s appointment and
recover any payments made if it discovers facts that, if known earlier, would
have constituted grounds for termination of employment for cause.

12.  Employment Terms.  Participants’ terms of employment remain unchanged by
appointment to this LTIP, except as specifically provided in the LTIP Terms.
Nothing in the appointment process or in the LTIP Terms guarantees continued
employment. Participants remain subject to usual Company policies and practices,
and to any other employment agreements, service terms, appointments, or mandates
to which they are otherwise subject.

13.  Plan Administration & Interpretation.  The Committee administers this Plan.
As such it shall consider and decide any issues arising under the Plan, and
shall oversee and approve actual award calculations and payments. Definitions in
the 2004 Plan apply to terms used in this LTIP unless otherwise defined here.
All references to the “Company” include a “Related Company”, as that term is
defined in the 2004 Plan. The Committee’s decisions concerning LTIP
administration and interpretation are final and binding, except as they might
relate to the CEO, in which case the Board has final decision-making authority.

14.  Modification.  The Board may modify or terminate this LTIP at any time,
provided it pays Participants on a pro-rata basis for any awards earned prior to
such change.

15.  Reimbursement.  LTIP participation and awards are subject to the Board’s
Policy on Reimbursement of Incentive Awards, as it might change from time to
time.

Approved by the Committee & Board and issued on their behalf.

 

    LOGO [g464575ex10_2pg03.jpg]

R. Bradley Lawrence

Chairman, President & CEO

December 6, 2012

 

Attachments:    LTIP Appointment form    LTIP Matrix

 

LOGO [g464575ex10_2pg3.jpg]

Long-Term Incentive Plan

Revised December 2012

Page 3